FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10435

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01351-NVW

  v.
                                                 MEMORANDUM*
OSCAR RAFAEL ZAMUDIO-DURAN,
a.k.a. Oscar Zamudio-Duran,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Oscar Rafael Zamudio-Duran appeals from the district court’s judgment and

challenges the 108-month sentence imposed following his guilty-plea conviction

for conspiracy to commit money laundering, in violation of 18 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1956(a)(1)(A)(i), (h). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Zamudio-Duran’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Zamudio-Duran the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Zamudio-Duran has waived his right to appeal his sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   12-10435